DETAILED ACTION
The following is in response to communications filed March 10, 2021.  Claims 1-2, 8-9, 15, and 19- 20 are amended.  Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments are sufficient to overcome the previous rejections of claims under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which an inventor or a joint inventor regards as the invention, based on amendments to the limitation, “retrieving, by the one or more data processors, a confidence requirement that was previously defined for an activity type of the activity request, the activity type including one or more of a merchant information update request, and a consumer bridging offer issuance request, and the confidence requirement having a higher or lower value based on the activity type of the activity request;” and support in Applicant’s Specification, Paragraph 0196.  Accordingly, the previous rejections under 35 U.S.C. 112(b) are withdrawn.
Applicant’s amendments are sufficient to overcome the previous 35 U.S.C. 101 Rejection. Specifically, the added limitations, “popping the merchant URL from a hash table” and “adding the merchant URL to a list of seen URLs”, are additional elements that, in combination with each of the remaining additional elements, applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the 
Accordingly, the previous rejection of claims under 35 U.S.C. 101 is withdrawn.
With respect to prior art, the closest prior art: Lam (2009/0132395), Olston (Christopher Olston and Marc Najork (2010), "Web Crawling", Foundations and Trends in Information Retrieval: Vol. 4: No. 3, pp 175-246, http://infolab.stanford.edu/~olston/publications/crawling_survey.pdf), Lam (2003/0220858), 
and Ganti (20120158585), do not teach or fairly suggest, either singularly or in combination the limitations: 
“retrieving, by the one or more data processors, a confidence requirement that was previously defined for an activity type of the activity request, the activity type including one or more of a merchant information update request, and a consumer bridging offer issuance request, and the confidence requirement having a higher or lower value based on the activity type of the activity request; 
determining, within a low-latency processing time-frame, whether the determined confidence metric satisfies the retrieved confidence requirement; 
performing, by the one or more data processors, the requested activity and updating the previously stored merchant record with the further merchant information in response to the determined confidence metric satisfying the retrieved confidence requirement,” with the combination of all limitations as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Kinne, Jan; Axenbeck, Janna (2018) : Web mining of firm websites: A framework for web scraping and a pilot study for Germany, ZEW Discussion Papers, No. 18-033, Zentrum für Europäische Wirtschaftsforschung (ZEW), Mannheim, Accessed at: https://www.econstor.eu/bitstream/10419/181864/1/1029682763.pdf, 03/27/2021
Abstract: Nowadays, almost all (relevant) firms have their own websites which they use to publish information about their products and services. Using the example of innovation in firms, we outline a framework for extracting information from firm websites using web scraping and data mining. For this purpose, we present an easy and free-to-use web scraping toolfor large-scale data retrieval from firm websites. We apply this tool in a large-scale pilot study to provide information on the data source (i.e. the population of firm websites in Germany),which has as yet not been studied rigorously in terms of its qualitative and quantitative properties. We find, inter alia, that the use of websites and websites’ characteristics (numberof subpages and hyperlinks, text volume, language used) differs according to firm size, age,location, and sector. Web-based studies also have to contend with distinct outliers and the fact that low broadband availability appears to prevent firms from operating a website. Finally, we propose two approaches based on neural network language models and social network analysis to derive firm-level information from the extracted web data.
US 2003/0065643,”Content aggregation method and apparatus for on-line 
purchasing system 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623